Citation Nr: 0428305	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
history of recurrent right shoulder dislocations with 
partially frozen right shoulder, mild deltoid atrophy, and 
osteoarthritis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from February 1943 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In response to an October 4, 2004 motion from the veteran's 
authorized representative, this appeal has been advanced on 
the docket because of the veteran's age.  See Board of 
Veterans' Appeals:  Speeding Appellate Review for Aging 
Veterans, 68 Fed. Reg. 53682 (September 12, 2003) (to be 
codified at 38 C.F.R. § 20.900(c)).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The current severity of the veteran's right shoulder 
disability does not cause or approximate motion limited to 25 
degrees from the side.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for service-connected history of recurrent right shoulder 
dislocations with partially frozen right shoulder, mild 
deltoid atrophy, and osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in December 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board notes that the VCAA notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
The RO afforded the veteran a VA examination, evidence from 
which was necessary to substantiate the veteran's claim that 
his disability had increased in severity.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice appears not to have harmed the veteran, and it would 
be legally proper to render a decision in the case without 
further notice under the regulation.  

In further regard to VA's duty to notify, the RO provided the 
veteran with a copy of the January 2003 rating decision, 
March 2003 Statement of the Case (SOC) issued by a Decision 
Review Officer (DRO), and June 2003 Supplemental Statement of 
the Case (SSOC), which together provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the rating assigned.  The SOC and SSOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's duty to assist, the Board reiterates that 
the RO afforded the veteran a VA examination in December 
2002.  At the direction of the veteran, the RO obtained VA 
treatment records dated in April 2003.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The December 2002 VA examination report shows that the 
veteran reported that he had difficulty raising his right arm 
and he had some pain around his shoulder.  He also 
experienced pain when he tried to lift anything heavy or push 
anything.  He indicated that sometimes his shoulder felt as 
if it was "going out of place," and he had difficulty using 
his arm.  He took medication for pain.  He maintained that 
the problem bothered him for many years, but now, it was 
worse.  The examiner noted that the veteran had coronary 
bypass surgery two years ago.  The examiner noted further 
that surgery on the veteran's right shoulder was scheduled 
but canceled because of his heart problem.  The examiner 
indicated that the veteran was right handed.  The physical 
examination revealed that the contour of the right shoulder 
was normal.  The acromioclavicular joint seemed to be 
slightly prominent with tenderness.  There was mild deltoid 
atrophy.  On range of shoulder motion, active abduction was 
to 80 degrees with pain.  Forward flexion was to 60 degrees, 
with pain.  External rotation was to 45 degrees and internal 
rotation was to 70 degrees.  The examiner noted that power 
against resistance was satisfactory with complaint of pain at 
the anterior part of the shoulder.  Passive range of shoulder 
motion revealed abduction to 125 degrees, forward flexion to 
75 degrees, internal rotation to 70 degrees, and external 
rotation to 45 degrees.  There was some crepitation on 
movement of the shoulder with complaint of pain.  The 
veteran's grip strength was adequate.  The examiner noted 
that x-rays of the right shoulder revealed evidence of 
arthritis of the acromioclavicular joint as well as 
glenohumeral joint.  In the diagnosis section, the examiner 
noted that the veteran had a history of injury to the right 
shoulder.  The examiner commented that currently, there was 
limitation of motion of the right shoulder with complaint of 
pain.  The examiner added that there was radiological 
evidence of mild degenerative changes in the shoulder and 
acromioclavicular joints.

VA treatment records dated in April 2003 show that the 
veteran presented with complaints of right shoulder pain.  
The examiner indicated that the veteran was attempting to get 
surgical repair for his right shoulder.  The examiner 
reported that the veteran had a long outstanding history of 
pulmonary and cardiac issues and he was deemed to be a poor 
surgical risk.  The examiner noted that he offered the 
veteran an injection to the right shoulder and physical 
therapy but the veteran declined.  The examiner further noted 
that he encouraged the veteran to seek medical management for 
his pain.  Another record noted that the veteran complained 
of pain and recurrent synovial fluid accumulation.  The 
physical examination revealed a subluxed acromioclavicular 
joint of the right shoulder.  The examiner noted that due to 
recurrent effusion, he recommended that the veteran be 
referred to "ortho" for arthroscopic synovectomy of the 
shoulder.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2004), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed medical evidence dated prior to the December 
2002 VA examination report pertaining to the history of the 
service-connected right shoulder disability.   

The veteran's service connected history of recurrent right 
shoulder dislocations with partially frozen right shoulder, 
mild deltoid atrophy and osteoarthritis is currently assigned 
a 30 percent rating under Diagnostic Code 5201.  Under 
Diagnostic Code 5201, a 20 percent rating is assigned where 
motion in the arm is limited to the shoulder level (90 
degrees) for both the minor extremity and major extremity.  
38 C.F.R. § 4.71a, Plate I, Diagnostic Code 5201 (2004).  
Where motion is limited to midway between the side and 
shoulder level (45 degrees), a 20 percent rating is assigned 
for the minor extremity and a 30 percent rating is assigned 
for the major extremity.  Id.  Where motion is limited to 25 
degrees from the side, a 30 percent rating is assigned for 
the minor extremity and a 40 percent rating is assigned for 
the major extremity.  Id.  Full range of motion of the 
shoulder is zero degrees to 180 degrees on forward elevation 
(flexion), zero degrees to 180 degrees on abduction, and zero 
degrees to 90 degrees on both external and internal rotation.  
38 C.F.R. § 4.71, Plate I (2004).

Range of motion testing conducted at the December 2002 VA 
examination, which took in account pain on motion, showed 
that motion was not limited to 25 degrees from the veteran's 
side-which is the criteria associated with the next higher 
rating of 40 percent under Diagnostic Code 5201.  The Board 
observes that the VA examiner's testing for range of motion 
of the right shoulder took in account pain on motion.  Thus, 
even with consideration of the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (which address such factors as additional 
functional loss due to pain, weakness, excess fatigability, 
etc.), motion was not limited to 25 degrees from the 
veteran's side.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board notes that the veteran's current complaints of 
pain, difficulties with raising his right arm, and feelings 
as if his shoulder was "going out of place," remain 
unchanged from similar complaints noted in prior VA 
examination reports and VA treatment records dated in the 
1990s through 2000.  The Board notes that the current 
objective findings of prominence of the acromioclavicular 
joint, mild deltoid atrophy, crepitation, loss of range of 
motion, and arthritis of the acromioclavicular and 
glenohumeral joints, remain relatively unchanged from 
objective findings noted in prior VA examination reports and 
VA treatment records dated in the 1990s through 2000.  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
under any of them.  The medical evidence shows that the 
veteran's right shoulder disability has not resulted in 
impairment of the clavicle or scapula, so as to preclude an 
evaluation under Diagnostic Code 5203.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2004).  Moreover, the rating the Board 
assigned under Diagnostic Code 5201 exceeds the maximum 
evaluation available under Diagnostic Code 5203.  Id.  The 
medical evidence shows that the veteran's right shoulder 
disability is not manifested by ankylosis of the 
scapulohumeral articulation, so as to preclude an evaluation 
under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2004); see also Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  Lastly, while the 
veteran's right shoulder disability manifests recurrent 
dislocations, fibrous union of the humerus is not shown by 
the medical evidence so as to preclude a higher evaluation of 
50 percent under Diagnostic Code 5202 (other impairment of 
the humerus).  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2004).   

The veteran's representative contends that the veteran is 
entitled to a separate rating for osteoarthritis that results 
in limitation of range of motion of the right shoulder.  The 
authorized representative cited as support for his contention 
VAOPGCPREC 23-97, which provides that separate evaluations 
can be awarded for recurrent subluxation or lateral 
instability of the knee under Diagnostic Code 5257, and 
limitation of knee motion attributable to arthritis 
established by x-ray findings under Diagnostic Code 5003.  
The Board notes that VAOPGCPREC 23-97 pertains to knee 
disabilities, and as such, is not for application with 
respect to the veteran's right shoulder disability.  The 
Board further notes that while Diagnostic Code 5202 
contemplates instability of the right shoulder and Diagnostic 
Code 5201 does not, both diagnostic codes contemplate 
limitation of arm movement so as to preclude separate 
evaluations under both diagnostic codes for the same 
disability as this would constitute pyramiding which is 
prohibited.   See 38 C.F.R. § 4.14 (2003) (providing that the 
evaluation of the same disability under various diagnoses is 
to be avoided).  Thus, a separate rating under Diagnostic 
Code 5003 for degenerative arthritis of the right shoulder 
established by x-ray findings is not warranted.  38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (2004).
  
There is no evidence of record that the veteran's service-
connected right shoulder, disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's service-
connected right shoulder disability interferes with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2003) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected history of recurrent right shoulder dislocations 
with partially frozen right shoulder, mild deltoid atrophy, 
and osteoarthritis is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



